Citation Nr: 0729111	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  04-22 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease.

2.  Entitlement to service connection for stress fractures 
(claimed as shin splints).

3.  Entitlement to a compensable initial disability rating 
for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1983 to March 
2003.  This case comes to the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision.

The issue of entitlement to service connection for 
gastroesophageal reflux disease is discussed in the REMAND 
section below.


FINDINGS OF FACT

1.  The veteran does not have stress fractures, claimed as 
shin splints as the competent evidence of record fails to 
show a current diagnosis of the disorder.

2.  The veteran's bilateral plantar fasciitis is manifested 
in pain on use during the first few steps of the morning but 
is otherwise asymptomatic.


CONCLUSIONS OF LAW

1.  The veteran does not have stress fractures, claimed as 
shin splints, that are related to service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The criteria for a compensable disability rating for 
bilateral plantar fasciitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 
4.21, 4.71a Diagnostic Codes 5776 through 5283 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  All 
but the last element of the duty to notify was included in a 
September 2003 letter issued prior to the RO's adjudication 
of claim for entitlement to service connection for shin 
splints and of the claim for increased initial disability 
rating for bilateral plantar fasciitis.  While the defective 
but timely original notice was not cured by being followed by 
a complete notification letter and later a supplemental 
statement of the case, the appellant was not prejudiced by 
the defective notice as he was given every opportunity to 
submit evidence for his claims and the January 2004 statement 
of case contained the entire language of 38 C.F.R. § 3.159.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records and afforded the veteran a 
VA examination in conjunction with his claims.  The January 
2003 VA examination appears to effectively show the current 
state of the veteran's bilateral plantar fasciitis and the 
veteran has not otherwise alleged.  As such, there does not 
appear to be any other evidence, VA or private, relevant to 
the claims at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claims for entitlement to service connection for shin splints 
and for a compensable initial disability rating for bilateral 
plantar fasciitis at this time.

II.  Claim for Entitlement to Service Connection

The veteran claims that he has stress fractures, which were 
claimed as shin splints, that originated in service.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110, 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all evidence, including that pertinent 
to service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: 1) a medical diagnosis of a 
current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service medical records do show the veteran was treated 
during service for complaints concerning his legs; however, 
he underwent a VA examination in January 2003 prior to his 
actual separation from service, at which time he was noted to 
have had shin splints; however, the shin splints were not 
problematic at the time of the examination.  The examiner 
stated, "since he no longer runs, the shin splint problem is 
not current."  This is the most recent medical evidence of 
record and it does not indicate a current diagnosis of shin 
splints as the cause of shin splints in service has been 
eliminated upon separation so has the corresponding 
diagnosis.

No medical evidence of record indicates that the veteran 
currently has shin splints and a valid claim cannot be made 
without a current diagnosis of a disability.  Despite the 
veteran's contentions that he currently suffers from shin 
splints, there is no medical evidence suggesting such an 
etiological opinion or diagnosis.  While the veteran may 
sincerely believe that he has shin splints, as a lay person, 
he is not competent to render a medical diagnosis or 
etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Since there can be no valid claim in the 
absence of competent medical evidence of present disability 
and there is no medical evidence in the claims folder 
suggesting a diagnosis of the veteran as currently having 
shin splints, the veteran's claim for entitlement to service 
connection for shin splints must be denied despite any 
manifestations of the disability in service.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of 
the evidence establishes that the veteran currently does not 
have shin splints.  As the preponderance of the evidence is 
against the claims, there is no reasonable doubt to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).

III.  Claim for Increased Initial Disability Rating

The veteran claims that his service-connected bilateral 
plantar fasciitis warrants a compensable disability rating.  

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Disability 
evaluations are determined by comparing the veteran's current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  All potentially applicable diagnostic codes must 
be considered when evaluating a disability.  However, care 
must be taken not to evaluate the same manifestations of 
disability under more than one applicable code.  38 C.F.R. 
§ 4.14.  When applying the rating schedule, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  When there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

The most current examination of record is a VA examination 
undertaken in January 2003 at which time he was noted to have 
"a little discomfort with the first few steps in the 
morning," nontender heels, and dorsiflexion that was 
"comfortable."  The examiner noted that the veteran also 
had heel spurs bilaterally but stated that these were not 
certain to be related to the plantar fasciitis.

Service connection for bilateral plantar fasciitis was 
established in an April 2003 rating decision under Diagnostic 
Code 5276 which is stated to be the disability rating 
criteria for flat foot.  In order to determine entitlement to 
a higher rating for this disability, the Board will consider 
the criteria of Diagnostic Code 5276 and other potentially 
applicable diagnostic codes.

A noncompensable disability rating is provided for mild 
symptoms relieved by built-up show or arch support.  A 10 
percent disability rating is provided for moderate symptoms 
including weight-bearing line over or medial to the great 
toe, inward owing of the tendo achillis, pain on manipulation 
and use of the feet, bilateral or unilateral.  A 20 and 30 
percent disability rating is provided for, respectively, 
unilateral and bilateral severe acquired flatfoot, 
respectively, characterized by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities. A 30 and 50 percent disability 
rating is provided for, respectively, unilateral and 
bilateral pronounced acquired flatfoot characterized by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

In its review of the evidence, the Board notes that the 
veteran's most significant service-connected symptoms consist 
of pain when taking the first steps of the day, a nontender 
heel, and normal range of movement. Thus, while there is 
evidence of subjective complaints of pain on use during the 
first steps of the day, pain is not so regular as to be 
called "pain on manipulation" as there is no pain reported 
for the vast majority of time.

As for other potentially applicable codes, the Board notes 
that as a result of the lack of evidence of a weak foot; claw 
foot; metatarsalgia (Morton's disease); hallux rigidus; 
hammer toe; nonunion or malunion of the tarsal bones; and any 
foot injuries, a higher rating is also not warranted under 
Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 
5283.

The Board would further note that there is no evidence of 
lost motion in the joints of the foot that have been related 
to the veteran's bilateral plantar fasciitis and thus, there 
is no additional uncompensated motion that can form the basis 
of a higher rating based on the veteran's subjective reports 
of pain under DeLuca v. Brown, 8 Vet. App. 202 (1995).

The clear preponderance of the evidence as discussed above 
weighs in favor of a denial of the veteran's claim for an 
initial compensable disability rating for bilateral plantar 
fasciitis.  Accordingly, there is no reasonable doubt that 
could be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to service connection for stress fractures 
(claimed as shin splints) is denied.

Entitlement to a compensable initial disability rating for 
bilateral plantar fasciitis is denied.


REMAND

The veteran claims that he has had gastroesophageal reflux 
disease beginning five years prior to separation.  The 
veteran underwent a VA examination in January 2003, three 
months prior to his separation from service, at which time he 
was diagnosed as having "History of gastroesophageal reflux 
disease with symptomatic relief with p.r.n. Zantac.  No 
studies have been done."  The veteran's service medical 
records indicate that in addition to the January 2003 
indication of a history of frequent heartburn and 
indigestion, the veteran also claimed a history of 
indigestion at an October 1996 examination.  A further 
examination should be undertaken to determine if the veteran 
in fact has gastroesophageal reflux disease and if it did in 
fact begin in service.

While the veteran was issued a letter notifying him of the 
elements necessary to complete his other claims in a 
September 2003 letter; however, this letter failed to include 
the issue of entitlement to service connection for 
gastroesophageal reflux disease.  As no letter has been 
issued to the veteran complying with VA's duty to notify, one 
must be issued prior to adjudication.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Issue the veteran a letter outlining 
all required elements of the duty to 
notify from 38 C.F.R. § 3.159.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's gastroesophageal 
problems.  Have the examiner review the 
veteran's entire claims file and make a 
note of such review in the examination 
report.  Have the examiner conduct all 
necessary tests and answer the following 
questions:

	a.  Does the veteran currently have 
gastroesophageal reflux disease?

	b.  If so, is it at least as likely 
as not that his gastroesophageal 
reflux disease is related to service 
or began in service?

3.  Review the examination report and if 
it is in any way inadequate return it for 
revision.

4.  Thereafter readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


